                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

 ALYSSA ISEMAN, and POSITIVELY                           )
 MEDIEVAL, LLC,                                          )
                                                         )
                Plaintiffs,                              )
                                                         )
 v.                                                      )   No. 3:19-CV-365-TRM-DCP
                                                         )
 M. JACOB WERNER,                                        )
                                                         )
                Defendant.                               )

                                               ORDER

        This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

 and Standing Order 13-02.

        Now before the Court is a Motion to Withdraw as Counsel of Record (“Motion to

 Withdraw”) [Doc. 51], filed by Defendant’s attorneys, Karrisa Range and Richard Ladd, Jr., with

 PennStuart & Eskridge (“PennStuart”). The Motion states that Defendant does not have the

 financial resources to employ PennStuart and that PennStuart and Defendant have been unable to

 reach an agreeable financial arrangement for PennStuart’s continued representation of Defendant.

 The Motion includes Defendant’s contact information and states that a copy of the Motion was

 provided to Defendant on November 18, 2020. Finally, the Motion seeks an order staying the

 litigation for a reasonable time to allow Defendant to obtain new counsel or to inform the Court

 that he intends to proceed in this matter pro se.

        Pursuant to Local Rule 83.4, in order to withdraw from a case, an attorney must do the

 following:

                        (1) File a motion with the Court requesting permission to
                        withdraw as counsel of record;



                                                     1

Case 3:19-cv-00365-TRM-DCP Document 52 Filed 12/11/20 Page 1 of 3 PageID #: 543
                        (2) Include in the motion the current mailing address and
                        telephone number of the client;

                        (3) Unless the motion is signed by both the attorney and the
                        client or a consent to the withdrawal signed by the client is
                        attached to the motion, provide a copy of the motion to the
                        client at least 14 days prior to the date the motion is filed;

                        (4) If a hearing date on the motion is set, certify in writing to
                        the Court that the client was served at least 7 days before the
                        hearing with notice (i) of the date, time, and place of hearing
                        and (ii) that the client as a right to appear and be heard on
                        the motion; and

                        (5) Certify to the Court that the above requirements have
                        been met.

        The Court finds that the Motion to Withdraw complies with the Local Rules. Accordingly,

 the Court finds the request to withdraw well taken, and it is GRANTED. The Court expects

 Attorneys Karissa Range and Richard Ladd, Jr., to provide copies of any relevant documents to

 any future counsel for Defendant or directly to Defendant upon request. Attorneys Karissa Range

 and Richard Ladd, Jr., are hereby RELIEVED of their duties as counsel in this case.

        With respect to the request to stay this matter, the Court finds a stay of this case unnecessary

 at this time. Defendant is DIRECTED to update the Court within ten (10) days of entry of this

 Order as to whether he intends to proceed pro se. At this time, however, Defendant is hereby

 ADMONISHED that he is DEEMED to be proceeding pro se. Until he obtains substitute counsel,

 it is his obligation to stay up to date on the status of this case and comply with the deadlines set by

 the Court. Likewise, if he elects to proceed in this case without an attorney, he is responsible for

 complying with all deadlines set by the Court and responding to any requests for relief by other

 parties, see E.D. Tenn. L.R. 7.1. Defendant, like any other party, will be expected to comply with

 the Federal Rules of Civil Procedure, the Local Rules, and the Court’s Orders.




                                                   2

Case 3:19-cv-00365-TRM-DCP Document 52 Filed 12/11/20 Page 2 of 3 PageID #: 544
        Accordingly, the Motion to Withdraw [Doc. 51] is GRANTED IN PART AND DENIED

 IN PART. The Clerk of Court is DIRECTED to mail a copy of this Memorandum and Order to

 Defendant at the address provided in the Motion to Withdraw and to update ECF accordingly.

        IT IS SO ORDERED.

                                                   ENTER:

                                                   __________________________
                                                   Debra C. Poplin
                                                   United States Magistrate Judge




                                               3

Case 3:19-cv-00365-TRM-DCP Document 52 Filed 12/11/20 Page 3 of 3 PageID #: 545
